
	
		IB
		 Union Calendar No. 271
		112th CONGRESS
		 2d Session
		H. R. 2484
		[Report No. 112–333, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 11, 2011
			Mr. Harris (for
			 himself, Mrs. Christensen,
			 Mr. Michaud,
			 Mr. Grijalva,
			 Ms. Pingree of Maine, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			December 16, 2011
			Reported from the
			 Committee on Science, Space, and
			 Technology with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 16, 2011
			Referral to the Committee on Natural Resources extended
			 for a period ending not later than February 9, 2012
		
		
			
		
		
			February 9, 2012
			Additional sponsors: Mr.
			 Bartlett, Ms. Castor of
			 Florida, Mr. DeFazio, and
			 Mr. Young of Florida
		
		
			February 9, 2012
			The Committee on
			 Natural Resources discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on July 11, 2011
		
		A BILL
		To reauthorize the Harmful Algal Bloom and
		  Hypoxia Research and Control Act of 1998 to include a comprehensive and
		  integrated strategy to address harmful algal blooms and hypoxia, to provide for
		  the development and implementation of a comprehensive research plan and action
		  strategy to reduce harmful algal blooms and hypoxia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harmful Algal Bloom and Hypoxia
			 Research and Control Amendments Act of 2011.
		2.Amendment of Harmful
			 Algal Bloom and Hypoxia Research and Control Act of 1998Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Harmful Algal
			 Bloom and Hypoxia Research and Control Act of 1998 (16 U.S.C. 1451
			 note).
		3.DefinitionsSection 602 is amended to read as
			 follows:
			
				602.DefinitionsIn this title:
					(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
					(2)NOAAThe
				term NOAA means the National Oceanic and Atmospheric
				Administration.
					(3)PlanThe
				term Plan means the comprehensive research plan and action
				strategy under section 605.
					(4)ProgramThe
				term Program means the National Harmful Algal Bloom and Hypoxia
				Program under section 604(a).
					(5)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, any other territory or
				possession of the United States, and any Indian tribe.
					(6)Task
				ForceThe term Task
				Force means the Inter-Agency Task Force on Harmful Algal Blooms and
				Hypoxia under section 603(a)(1).
					(7)Under
				SecretaryThe term Under Secretary means the Under
				Secretary of Commerce for Oceans and
				Atmosphere.
					.
		4.Inter-Agency Task
			 ForceSection 603(a) is
			 amended to read as follows:
			
				(a)Inter-Agency Task
				Force
					(1)EstablishmentThe President, through the Committee on
				Environment and Natural Resources of the National Science and Technology
				Council, shall establish an Inter-Agency Task Force on Harmful Algal Blooms and
				Hypoxia.
					(2)RepresentationThe
				Task Force shall consist of representatives from the following:
						(A)The Department of
				Commerce.
						(B)The Environmental
				Protection Agency.
						(C)The Department of
				Agriculture.
						(D)The Department of the
				Interior.
						(E)The Department of the
				Navy.
						(F)The Department of Health
				and Human Services.
						(G)The National Science
				Foundation.
						(H)The National Aeronautics
				and Space Administration.
						(I)The Food and Drug Administration.
						(J)The Office of Science and
				Technology Policy.
						(K)The Council on
				Environmental Quality.
						(L)Such other Federal
				agencies as the President considers appropriate.
						(3)ChairpersonThe
				Under Secretary from the Department of Commerce shall serve as the Chairperson
				of the Task Force.
					(4)Required
				meetings
						(A)In
				generalThe Task Force shall
				meet, or otherwise communicate, to coordinate activities within each agency
				represented on the Task Force in order to fulfill the program requirements in
				section 604(b).
						(B)FrequencyThe
				Task Force shall meet at least once per year.
						(5)Budget
				coordinationThe Task Force shall—
						(A)coordinate in the development of individual
				agency budgets for the activities described in section 604 that will ensure an
				appropriate balance among the research and action priorities; and
						(B)submit such budgets to
				the Director of the Office of Management and Budget at the time designated by
				the Director for agencies to submit annual
				budgets.
						.
		5.National Harmful Algal
			 Bloom and Hypoxia ProgramThe
			 Act is amended—
			(1)by redesignating sections
			 605 and 606 as sections 608 and 609, respectively;
			(2)by redesignating section
			 604 as section 606; and
			(3)by inserting after
			 section 603 the following:
				
					604.National Harmful Algal
				Bloom and Hypoxia Program
						(a)In
				generalExcept as provided in
				subsection (d), the Under Secretary, through the Task Force, shall maintain a
				National Harmful Algal Bloom and Hypoxia Program in accordance with authorities
				under section 603 pursuant to this section.
						(b)DutiesThe Under Secretary, through the Program,
				shall coordinate the efforts of the Task Force to—
							(1)develop and promote a
				national strategy to understand, detect, monitor, predict, control, mitigate,
				and respond to marine and freshwater harmful algal bloom and hypoxia
				events;
							(2)integrate the research of all Federal
				programs, including ocean and Great Lakes science and management programs and
				centers, that address the chemical, biological, and physical components of
				marine and freshwater harmful algal blooms and hypoxia;
							(3)assist and coordinate, where appropriate,
				with State, tribal, and local government agencies, programs, and regional
				efforts that address marine and freshwater harmful algal blooms and hypoxia,
				including the development and implementation of appropriate response plans,
				strategies, and tools;
							(4)identify additional research, development,
				and demonstration needs and priorities relating to understanding, detection,
				monitoring, prediction, prevention, control, mitigation, and response to marine
				and freshwater harmful algal blooms and hypoxia;
							(5)ensure the development
				and use of methods and technologies to protect the ecosystems affected by
				marine and freshwater harmful algal blooms and hypoxia;
							(6)encourage the appropriate exchange of
				research information with other countries in order to better mitigate, control,
				and respond to marine and freshwater harmful algal blooms;
							(7)coordinate existing education programs to
				improve public understanding and awareness of the causes, impacts, and
				mitigation efforts for marine and freshwater harmful algal blooms and
				hypoxia;
							(8)provide resources to assist in the training
				of State, tribal, and local water and coastal resource managers in the methods
				and technologies for detecting, monitoring, controlling, mitigating, and
				responding to the effects of marine and freshwater harmful algal bloom and
				hypoxia events;
							(9)oversee the development,
				review, and periodic updating of the Plan;
							(10)administer
				peer-reviewed, merit-based, competitive grant funding to support—
								(A)the projects maintained
				and established by the Program; and
								(B)the research and
				management needs and priorities identified in the Plan; and
								(11)encourage the
				development of innovative concepts for the beneficial utilization of—
								(A)biomass from harmful
				algal blooms that have been removed from the natural system; and
								(B)the growth of certain
				biofuel crops that reduce runoff that causes harmful algal blooms.
								(c)Cooperative
				effortsThe Under Secretary shall work cooperatively and avoid
				duplication of efforts with other offices, centers, and programs within NOAA
				and other agencies represented on the Task Force, States, tribes, and
				nongovernmental organizations concerned with marine and freshwater aquatic
				issues related to harmful algal blooms and hypoxia.
						(d)Freshwater
				program
							(1)In
				generalWith respect to the freshwater aspects of the Program,
				the Administrator and the Under Secretary, through the Task Force, shall carry
				out the duties otherwise assigned to the Under Secretary under this section,
				excluding the activities described in subsection (e).
							(2)ParticipationThe
				Administrator’s participation under this subsection shall include—
								(A)research on the ecology
				of freshwater harmful algal blooms;
								(B)monitoring of and event
				response to freshwater harmful algal blooms in lakes, rivers, estuaries
				(including their tributaries), and reservoirs; and
								(C)mitigation and control of
				freshwater harmful algal blooms.
								(3)NonduplicationThe Administrator shall ensure that
				activities carried out under this Act shall focus on new approaches to
				addressing freshwater harmful algal blooms and are not duplicative of existing
				research and development programs authorized by this or any other Act.
							(4)ReportNot
				later than 1 year after the date of enactment of the
				Harmful Algal Bloom and Hypoxia Research and
				Control Amendments Act of 2011, the Administrator shall prepare
				and transmit to the Committee on Science, Space, and Technology of the House of
				Representatives a report containing—
								(A)a detailed budget
				explanation for all of the activities conducted by the Administrator under this
				Act; and
								(B)a description of how such
				activities reduce the effects of freshwater harmful algal blooms and improve
				water quality.
								(e)NOAA
				ActivitiesAs part of the
				program under this section, the Under Secretary shall—
							(1)maintain existing peer-reviewed competitive
				grant programs at NOAA relating to marine and freshwater harmful algal blooms
				and hypoxia;
							(2)conduct marine and
				freshwater harmful algal bloom and hypoxia event response activities;
				and
							(3)ensure communication and coordination among
				Federal agencies carrying out marine and freshwater harmful algal bloom and
				hypoxia activities and increase the availability to appropriate public and
				private entities of—
								(A)analytical facilities and
				technologies;
								(B)operational forecasts;
				and
								(C)reference and research
				materials.
								(f)Integrated coastal and
				ocean observation systemAll
				monitoring and observation data collected under this Act shall be collected in
				compliance with all data standards and protocols developed pursuant to the
				National Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C.
				3601 et seq.), and such data shall be made available through the system
				established under that Act.
						(g)Technology research,
				development, and demonstration
							(1)In
				generalAs part of the duties
				described in subsection (b), the Under Secretary and the Administrator, through
				the Task Force, shall maintain a focus on technology research and development
				for each of the categories of marine harmful algal blooms, freshwater harmful
				algal blooms, and hypoxia in the following areas:
								(A)Monitoring.
								(B)Prediction.
								(C)Prevention.
								(D)Control.
								(E)Mitigation.
								(F)Response to events,
				including remediation.
								(2)EnumerationAs part of the report required under
				subsection (i), the Under Secretary, in
				coordination with the Administrator, shall enumerate the technology research
				and development conducted for each of the areas identified in
				paragraph (1).
							(3)ProtocolThe Under Secretary, in coordination with
				the Administrator, shall develop a protocol for—
								(A)assessing the stage of technology
				development that is ready to move from lab testing to field testing;
								(B)coordinating local,
				State, and Federal authorities to facilitate measures necessary to conduct
				field tests in a timely manner; and
								(C)working with local and
				State entities, programs, and interested stakeholders to conduct outreach and
				education on technology field testing projects.
								(h)Information
				clearinghouse
							(1)Electronic
				informationUsing the
				authority under section 603(i)(2)(B), the Under Secretary, in coordination with
				the Administrator, shall expand the existing electronic clearinghouse to
				provide information about marine and freshwater harmful algal blooms and
				hypoxia, including—
								(A)the Federal agencies involved in research
				and development on understanding, detection, monitoring, prediction,
				prevention, control, mitigation, and response activities;
								(B)tools available to predict and model
				events; and
								(C)current or developing technologies for
				detection, monitoring, prediction, prevention, control, mitigation, and
				response, including remediation.
								(2)Toxin
				standardsThe Under
				Secretary, in consultation with the Administrator, shall—
								(A)develop a mechanism to provide a reliable
				and cost-effective supply of toxin standards for comparative research;
				and
								(B)notify the Congress of
				such mechanism as part of the report required under
				subsection (i).
								(i)ReportNot
				later than 1 year after the submission of the Plan, the Under Secretary,
				through the Task Force, shall prepare and transmit to the Congress a report
				that describes—
							(1)the activities carried
				out under the Program and the Plan and the budget related to such activities;
				and
							(2)the need to revise or terminate activities
				or projects under the
				Program.
							.
			6.Comprehensive research
			 plan and action strategyThe
			 Act is amended by inserting after section 604, as added by section 5(3) of this
			 Act, the following:
			
				605.Comprehensive research
				plan and action strategy
					(a)In
				generalNot later than 2
				years after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control
				Amendments Act of 2011, the Under Secretary, through the Task
				Force, shall transmit to the Congress a comprehensive research plan and action
				strategy to address marine and freshwater harmful algal blooms and hypoxia that
				identifies—
						(1)the specific activities to be carried out
				by the Program and the timeline for carrying out such activities;
						(2)the roles and responsibilities of each
				Federal agency in the Task Force in carrying out Program activities; and
						(3)appropriate regions and subregions
				requiring specific research and activities to address local, State, and
				regional harmful algal blooms and hypoxia.
						(b)Regional
				focusThe regional and
				subregional parts of the Plan shall identify—
						(1)regional priorities for
				ecological, economic, and social research on issues related to the impacts of
				harmful algal blooms and hypoxia;
						(2)research, development, and demonstration
				activities needed to develop and advance technologies and techniques for
				minimizing the occurrence of harmful algal blooms and hypoxia and improving
				capabilities to detect, predict, monitor, control, mitigate, respond to, and
				remediate harmful algal blooms and hypoxia;
						(3)ways to reduce the
				duration and intensity of harmful algal blooms and hypoxia, including
				deployment of response technologies in a timely manner;
						(4)research and methods to
				address human health dimensions of harmful algal blooms and hypoxia;
						(5)mechanisms, including the potential costs
				and benefits of those mechanisms, to protect ecosystems that may be or have
				been affected by harmful algal bloom and hypoxia events;
						(6)mechanisms by which data,
				information, and products may be transferred between the Program and State,
				tribal, and local governments and relevant research entities;
						(7)communication and information dissemination
				methods that State, tribal, and local governments may undertake to educate and
				inform the public concerning harmful algal blooms and hypoxia; and
						(8)the roles that Federal
				agencies may have to assist in the implementation of the Plan.
						(c)Utilizing available
				studies and informationIn
				developing the Plan, the Under Secretary shall utilize existing research,
				assessments, reports, and program activities, including—
						(1)those carried out
				pursuant to existing law; and
						(2)other relevant
				peer-reviewed and published sources.
						(d)Development of the
				PlanIn developing the Plan, the Under Secretary shall, as
				appropriate—
						(1)coordinate with—
							(A)State coastal management
				and planning officials;
							(B)tribal resource management officials;
				and
							(C)water management and watershed officials
				from both coastal States and noncoastal States with water sources that drain
				into water bodies affected by harmful algal blooms and hypoxia; and
							(2)consult with—
							(A)public health
				officials;
							(B)emergency management
				officials;
							(C)science and technology
				development institutions;
							(D)economists;
							(E)industries and businesses
				affected by marine and freshwater harmful algal blooms and hypoxia;
							(F)scientists with expertise
				concerning harmful algal blooms or hypoxia from academic or research
				institutions; and
							(G)other
				stakeholders.
							(e)Federal
				RegisterThe Under Secretary
				shall publish the Plan in the Federal Register.
					(f)Periodic
				revisionThe Under Secretary,
				in coordination and consultation with the individuals and entities identified
				in subsection (d), shall periodically review and revise the Plan prepared under
				this section, as
				necessary.
					.
		7.Northern Gulf of Mexico
			 hypoxiaSection 606, as
			 redesignated by
			 section 5(2) of this Act, is amended by
			 adding at the end the following:
			
				(c)Required
				update
					(1)In
				generalWithin 2 years after
				the date of enactment of the Harmful Algal
				Bloom and Hypoxia Research and Control Amendments Act of 2011,
				the Administrator, through the Mississippi River/Gulf of Mexico Watershed
				Nutrient Task Force, shall complete and submit to the Congress and the
				President an updated assessment and a revised action plan based on the updated
				assessment.
					(2)RequirementsThe
				updated assessment shall take into account the following:
						(A)The role of nutrient influx in the context
				of water column stratification, seasonal flows and conditions, and wind and
				current dynamics in the Gulf of Mexico.
						(B)The contribution of the
				topography of the Gulf of Mexico in the effects of the characteristics
				described in subparagraph (A) on the hypoxic zone.
						(C)The frequency and
				availability of monitoring to measure the size of the hypoxic zone.
						(D)The potential of hypoxia
				hot-spot formation within the Gulf of Mexico and possible causes of such
				hot-spots.
						(E)The contribution of
				wetland loss to hypoxia events in the Gulf of Mexico.
						(F)The actual effect of
				hypoxia on the ecosystem of the Gulf of Mexico and the benefits resulting from
				a reduced hypoxic zone size.
						(G)A scientifically
				generated, peer-reviewed goal for the size of the hypoxic zone in the Gulf of
				Mexico.
						(3)Research
				strategyThe updated plan
				shall include a research strategy—
						(A)to enhance understanding
				of the contribution of topography, water column stratification, seasonal flows
				and conditions, and wind and current dynamics on the size of the hypoxic
				zone;
						(B)to develop models able
				to—
							(i)simulate different shelf
				regions and the fundamental processes that act in each shelf region;
							(ii)differentiate between
				the separate effects of stratification and nutrient loading in the formation of
				hypoxia; and
							(iii)be informed by
				realistic three-dimensional hydrodynamic and biogeochemical models;
							(C)that determines the
				appropriate amount of monitoring and measuring necessary to get a
				scientifically robust accounting on the size of the Gulf of Mexico hypoxic
				zone; and
						(D)that examines several
				potential solutions based on information provided by the updated assessment in
				paragraph
				(1).
						.
		8.Chesapeake Bay dead
			 zone
			(a)In
			 generalThe Act is amended by
			 inserting after section 606, as redesignated by
			 section 5(2) of this Act, the
			 following:
				
					607.Chesapeake Bay dead
				zone
						(a)Assessment
				planNot later than 12 months
				after the date of enactment of the Harmful
				Algal Bloom and Hypoxia Research and Control Amendments Act of
				2011, the Task Force, in accordance with the authority under
				section 603, shall complete and submit to the Congress and the President an
				integrated assessment of hypoxia in the Chesapeake Bay that examines the status
				of and gaps within current research, monitoring, prevention, response, and
				control activities by—
							(1)Federal agencies;
							(2)State agencies;
							(3)regional research
				consortia;
							(4)academia;
							(5)private industry;
				and
							(6)nongovernmental
				organizations.
							(b)Research plan
							(1)In
				generalNot later than 2
				years after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control
				Amendments Act of 2011, the Task Force shall develop and submit
				to the Congress a plan, based on the integrated assessment submitted under
				subsection (a), for reducing, mitigating, and controlling hypoxia in the
				Chesapeake Bay.
							(2)RequirementsIn developing such plan, the Task Force
				shall—
								(A)consult with State and
				local governments and representatives from academic, agricultural, industry,
				and other stakeholder groups;
								(B)ensure that the plan does
				not duplicate activities conducted by other Federal or State agencies;
								(C)include incentive-based
				partnership approaches;
								(D)include an economic
				cost-benefit analysis of the measures for reducing, mitigating, and controlling
				hypoxia events;
								(E)utilize existing
				research, assessments, reports, and program activities;
								(F)publish a summary of the
				proposed plan in the Federal Register 90 days prior to the submission to the
				Congress of the completed plan; and
								(G)provide progress reports
				every 2 years after the submission to the Congress of the completed plan on the
				activities leading toward attainment of the goals set forth in the plan.
								(3)ContentsThe plan shall—
								(A)address the monitoring
				needs identified in the integrated assessment submitted under subsection (a)
				and develop a timeline and budgetary requirements for deployment of future
				assets;
								(B)detail procedures for the
				development and verification of Chesapeake Bay hypoxia models, including making
				available to the public—
									(i)all assumptions built
				into the models; and
									(ii)data quality methods
				used to ensure the best available data is utilized; and
									(C)describe efforts to
				improve the assessment of the impacts of hypoxia by—
									(i)characterizing current
				and past biological conditions in ecosystems affected by hypoxia; and
									(ii)quantifying effects,
				including economic effects, at the population and community
				level.
									.
			9.Authorization of
			 appropriations
			(a)AuthorizationSection 608, as redesignated by
			 section 5(1) of this Act, is amended to
			 read as follows:
				
					608.Authorization of
				appropriations
						(a)Under
				SecretaryThere are
				authorized to be appropriated to the Under Secretary to carry out this Act
				$18,000,000 for each of fiscal years 2012 through 2015, of which, for each
				fiscal year—
							(1)$1,000,000 may be used for the development
				of the comprehensive research plan and action strategy under section 605 and
				the assessment and reports required by sections 606 and 607;
							(2)$4,000,000 may be used
				for the research and assessment activities related to marine and freshwater
				harmful algal blooms at research laboratories of NOAA;
							(3)$4,000,000 may be used to
				carry out the Ecology of Harmful Algal Blooms Program (ECOHAB);
							(4)$1,500,000 may be used to
				carry out the Monitoring and Event Response for Harmful Algal Blooms Program
				(MERHAB);
							(5)$2,000,000 may be used to
				carry out research and assessment for the Northern Gulf of Mexico ecosystem and
				hypoxia activities;
							(6)$1,500,000 may be used to
				carry out coastal hypoxia research activities;
							(7)$1,500,000 may be used to
				carry out prevention, control, and mitigation activities;
							(8)$500,000 may be used to
				carry out event response activities; and
							(9)$500,000 may be used to
				carry out infrastructure activities.
							(b)Administrator
							(1)In
				generalThere are authorized to be appropriated to the
				Administrator $2,700,000 for each of the fiscal years 2012 through 2015 to
				carry out the activities authorized under this Act.
							(2)NonduplicationThe
				Administrator shall ensure that activities carried out using the amounts
				authorized under paragraph (1) do not duplicate research and development
				activities related to harmful algal blooms and hypoxia conducted by Federal
				agencies represented on the Task Force, States, tribes, and nongovernmental
				organizations concerned with marine and freshwater aquatic
				issues.
							.
			(b)Extramural research
			 activitiesThe Under
			 Secretary of Commerce for Oceans and Atmosphere shall ensure that a substantial
			 portion of funds appropriated pursuant to section 608 of the Harmful Algal
			 Bloom and Hypoxia Research and Control Act of 1998 that are used for research
			 purposes are allocated to extramural research activities.
			10.Clerical
			 amendments
			(a)Table of contents
			 amendmentThe table of
			 contents in section 2 of the Coast Guard Authorization Act of 1998 is amended
			 by striking the items relating to sections 602 through 606 and inserting the
			 following:
				
					
						Sec. 602. Definitions.
						Sec. 603. Assessments.
						Sec. 604. National harmful algal bloom and
				hypoxia program.
						Sec. 605. Comprehensive research plan and
				action strategy.
						Sec. 606. Northern Gulf of Mexico
				hypoxia.
						Sec. 607. Chesapeake Bay dead zone.
						Sec. 608. Authorization of
				appropriations.
						Sec. 609. Protection of States’
				rights.
					
					.
			(b)ReferencesSection
			 609, as redesignated by
			 section 5(1) of this Act, is amended by
			 striking Clean Water Act or each place it appears and inserting
			 Federal Water Pollution Control Act or the.
			
	
		February 9, 2012
		The Committee on
		  Natural Resources discharged; committed to the Committee of
		  the Whole House on the State of the Union and ordered to be
		  printed
	
